F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                        December 15, 2005
                                TENTH CIRCUIT
                                                                           Clerk of Court

 JAMES JOSEPH OWENS-EL,
              Petitioner-Appellant.                       No. 05-1128
 v.                                                  (D.C. No. 04-Z-2371)
 ROBIN A. HOOD, Warden, ADX,                               (D. Colo.)
              Respondent-Appellee.


                           ORDER AND JUDGMENT *


Before EBEL, McKAY, and HENRY, Circuit Judges.



      After examining Petitioner’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se prisoner appeal pursuant to 28 U.S.C. § 2241. Petitioner

initially filed his § 2241 application in the United States District Court for the

District of Colorado challenging the validity of the sentence he is currently



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
serving. But that sentence was imposed by the United States District Court for

the Central District of California. The district court in Colorado denied

Petitioner’s claim and dismissed the action, holding that Petitioner had an

adequate and effective remedy in the sentencing district. We review de novo a

district court’s dismissal of an application for a writ of habeas corpus under §

2241. Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996).

         Essentially, Petitioner argues that the remedy provided in 28 U.S.C. § 2255

is inadequate or ineffective because he has been denied relief under that theory.

He further asserts that he should be allowed to bring his claim under § 2241

because he is prohibited from filing a second or successive § 2255 application in

the sentencing court.

         As has been explained to Petitioner on multiple occasions, “[f]ailure to

obtain relief under § 2255 does not establish that the remedy so provided is either

inadequate or ineffective.” Overman v. United States, 322 F.2d 649, 650 (10th

Cir. 1963) (per curiam). Nor does the fact that Petitioner is procedurally barred

from filing a second or successive § 2255 application render that remedy

inadequate or ineffective. See Caravalho v. Pugh, 177 F.3d 1177, 1179 (10th Cir.

1999).

         Petitioner also claims that he is actually innocent because one or more

juvenile convictions that were used to enhance his federal sentence have since


                                           -2-
been vacated. The district court ruled that these facts do not render § 2255

inadequate or ineffective. Section 2255 specifically allows a second or

successive motion in the sentencing court based on “newly discovered evidence

that, if proven and viewed in light of the evidence as a whole, would be sufficient

to establish by clear and convincing evidence that no reasonable factfinder would

have found the movant guilty of the offense.” 28 U.S.C. § 2255 (2005). As we

have previously instructed, Petitioner’s appropriate relief is in the sentencing

court through 28 U.S.C. § 2255, and his “dissatisfaction with the results he has

obtained in the sentencing court does not establish that 2255 was an inadequate or

ineffective remedy.” Owens v. Story, No. 95-1367, 1995 WL 745962, at *1 (10th

Cir. Dec. 15, 1995); see also Owens v. Pugh, No. 99-1225, 1999 WL 682895, at

*1 (10th Cir. Sept. 2, 1999).

      For substantially the same reasons set forth in the district court’s December

30, 2004, Order and Judgment of Dismissal, we AFFIRM the district court’s

judgment. Finding no “reasoned, nonfrivolous argument on the law and facts in

support of the issues raised,” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th

Cir. 1991), we also DENY Petitioner’s motion to proceed in forma pauperis.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge

                                         -3-